Citation Nr: 0213783	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-10 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension and 
hyperlipidemia, to include hypercholesterolemia.

2.  Entitlement to compensation under the 38 U.S.C. § 1151 
for hypertension and hyperlipidemia, tension myalgia of the 
pelvic floor, depression, and acid reflux disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from September 1971 to 
March 1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.

A preliminary review of the record discloses this matter was 
previously before the Board in July 2001, at which time the 
Board remanded this matter to the RO for further evidentiary 
development.  The appellant was also requested to clarify 
whether his claim for compensation benefits for the claimed 
hypertension, hyperlipidemia, and hypercholesterolemia was 
made pursuant to the provisions of 38 U.S.C.A § 1151, or 
based upon incurrence or aggravation during service.  

In a December 2001 statement, the appellant indicated that 
the referenced claims were to be included among those 
disabilities claimed pursuant to 38 U.S.C.A.§ 1151.  
Accordingly, the issues on appeal are as listed on the title 
page of this decision. 


FINDINGS OF FACT

1.  Hyperlipidemia, to include hypercholesterolemia, is a 
laboratory finding.

2.  Hypertension is not of service origin.

3.  The evidence does not establish that additional 
disability resulted from the VA's diagnoses and treatment of 
the appellant's hypertension, hyperlipidemia, tension myalgia 
of the pelvic floor, depression, and acid reflux.



CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypertension, 
hyperlipidemia to include hypercholesterolemia, is denied.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  The criteria for entitlement to compensation benefits 
under the provisions of 38 U.S.C.A § 1151 for hypertension, 
hyperlipidemia, tension myalgia of the pelvic floor, 
depression, and acid reflux have not been met.  38 U.S.C.A. 
§§ 1151 (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board observes that the VA has a 
duty to assist in the development of facts pertinent to the 
claimant's claim for benefits.  The statute pertaining to the 
VA's duty to assist the claimant was recently revised.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), (VCAA), now 
codified at §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001), became effective.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45620-45632 
(Aug. 29, 2001) (to be codified as amended at §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The amendments were effective November 9, 2000, except for 
the amendment to § 3.156(a) which is effective August 29, 
2001.  Except for the amendment to § 3.156(a), the second 
sentence of §§ 3.159(c), and 3.159(c)(4)(iii), VA indicated 
that "the provisions of this rule merely implement the VCAA 
and do not provide any rights other than those provided in 
the VCAA."  66 Fed. Reg. 45629.  Accordingly, it is the 
general rule that where the record demonstrates that the 
statutory mandates have not been satisfied, the regulatory 
provisions likewise are not satisfied.

In accordance with the revised statute, the VA has a duty to 
notify the claimant of the evidence needed to substantiate 
his or her claim.  The VA also has a duty to assist the 
claimant in obtaining relevant evidence if a reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records held by any 
Federal department or agency identified by the veteran.  If 
the VA is unable to obtain records identified by the 
claimant, the VA must notify him or her of the identity of 
the records that were not obtained, explain the efforts to 
obtain the records, and describe any further action to be 
taken to obtain the records.

Moreover, in the case of a claim for disability compensation, 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  
38 C.F.R. §§ 5103 and 5103A (West 1991 & Supp. 2001).  These 
provisions apply to all claims filed on or after the date of 
enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001).

Following a thorough review of the record, the Board finds 
that VA has complied with the requirements of the VCAA.  In 
that regard, the rating decision, Statement of the Case 
(SOC), and Supplemental Statement of the Case (SSOC) advised 
the appellant concerning the applicable law and regulations 
governing this matter.  The record further reflects that the 
appellant was specifically advised of the provisions of the 
VCAA in the March 2002 SSOC.  Additionally, the record 
reflects that the RO has obtained the appellant's service 
medical records, VA outpatient treatment records and medical 
examination report, and private medical records.  This matter 
was remanded to the RO in July 2001 for further evidentiary 
development, to include obtaining VA examination and medical 
opinion.  There is no indication additional relevant medical 
records have not been associated with the claims file.

Accordingly, the Board concludes that the notice and duty to 
assist requirements of the VCAA have been met, and that 
disposition of the appellant's claim is appropriate.


II.  Service Connection

The basic statutory and regulatory criteria applicable in 
this case provides that service connection may be granted for 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Where a veteran served 90 days 
or more during a period of war and arteriosclerosis or 
cardiovascular-renal disease (including hypertension) becomes 
manifest to a compensable degree within one year of service, 
it shall be presumed that the disease was incurred in service 
even though there was no evidence of its presence at that 
time.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. § 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is  not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The Court has also held that the chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period and still 
has such condition.  Such evidence must be medical unless it 
related to a condition as to which, under the Court's case 
law, lay observation is competent.  

A.  Hypertension 

Service medical records are entirely negative for any finding 
of hypertension or cardiovascular pathology.  The evidence of 
record does not demonstrate the presence of hypertension or 
cardiovascular disease within the one year period following 
separation from service.  

A review of the medical evidence of record shows the 
appellant was intermittently evaluated at VA facilities for 
various disorders beginning in the 1970s to the 2001.  These 
records show that beginning in the 1980s several elevated 
blood pressure readings interspersed with blood pressure 
readings within the range of normal were recorded. 
Subsequently hypertension was diagnosed.  

A VA physician reviewed the veteran's adjudication claims 
folder in January 2002.  Based upon a review of the assembled 
medical evidence, the examiner indicated that the appellant 
had been clinically evaluated with presumptive coronary heart 
disease based upon previous positive stress test.  In this 
context, it was noted that the appellant was diagnosed with 
diabetes with the only risk factor of coronary artery disease 
presumptive by stress test.  The appellant is noted not to 
exhibit any symptoms of congestive heart disease.  It was 
noted that the appellant had refused to undergo definitive 
testing to determine whether or not an assessment of 
cardiovascular pathology is accurate for diagnostic purposes.  
Without confirmation of this assessment, the appellant is 
maintained on a course of prescribed medication in the event 
that he does have heart disease.

Analysis

To summarize, lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The evidence does not show that the 
veteran possesses medical expertise and it is not contended 
otherwise.

In this regard the service medical records reflect no finding 
diagnostic of hypertension.  The first diagnosis of 
hypertension was many years after service.  There is no 
medical evidence, which relates this disorder to his active 
duty.  Accordingly, the Board finds that the preponderance of 
the evidence is against the appellant claim.  Thus service 
connection for hypertension is not warranted.


B.  Hyperlipidemia and Hypercholesterolemia

In this case, the evidence shows the appellant was evaluated 
with elevated cholesterol and triglyceride levels, variously 
diagnosed as hyperlipoproteinemia, and hyperlipidemia since 
January 1981.  The record also indicates that the appellant 
has been treated with lifestyle modifications, and more 
recently, with medication to control his cholesterol level.  

VA examiner in the January 2002 medical report indicated that 
hyperlipidemia and hypercholesterolemia are representative of 
both an abnormal laboratory finding as well as lipoprotein 
disorder.  Regarding the latter, the examiner indicated that 
it is the combination of such abnormalities in lipid levels 
(noted through laboratory findings) and the presence of 
abnormalities in the metabolism or plasma lipids and 
lipoproteins that are common risk factors for coronary artery 
disease and arteriosclerosis.  In this instance, however, the 
evidence contains no suggestion of disability related to the 
appellant's elevated cholesterol levels or 
hypercholesterolemia.  

The examiner indicated that there was no confirmed diagnostic 
finding of coronary artery disease.  Thus, in the absence of 
any associative disability, the elevated cholesterol 
represents only a laboratory finding, and not an actual 
disability for VA purposes for which compensation is payable.


III.  Compensation under 38 U.S.C. § 1151

The appellant is seeking compensation benefits under 38 
U.S.C. § 1151 for hypertension, hyperlipidemia, tension 
myalgia of the pelvic floor, depression, and acid reflux.  It 
is essentially the appellant's contention that he has 
additional disability associated with these disorders as a 
result of VA's failure to properly diagnose and treat these 
conditions.  His claim was filed in December 1999.

38 U.S.C.A. § 1151 was amended by Congress to include a fault 
requirement. Pub. L. No. 104-21, Title IV, § 422(a); Sept. 
26, 1996, 110 Stat. 2926. "Congress has amended section 1151 
to reincorporate the fault requirement [and that statutory 
amendment is] applicable to all claims filed on or after 
October 7, 1997."  Boggs v. West, 11 Vet. App. 334, 343 
(1998).  (But see VAOGCPREC 40-97 holding that the amended 
statute is applicable to all claims filed on or after October 
1, 1997).

38 U.S.C.A. § 1151 now provides that compensation under 
chapters 11 and 13 of 38 U.S.C. "shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For the purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and -

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary [of the 
VA], either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was ---

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable; or

(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary (including by a service-provider used by the 
Secretary for such purpose under section 3115 of this title) 
as part of an approved rehabilitation program under chapter 
31 of this title."

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto. Compensation is not 
payable if the additional disability or death results from 
the continuation or natural progress of the disease or injury 
for which the veteran was treated. 38 C.F.R. §§ 3.358(b)(1), 
(2). Regulations also provide that the additional disability 
or death must actually result from VA treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the fact that 
additional disability or death occurred would not, in and of 
itself, warrant compensation. 38 C.F.R. § 3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain or intended to result from the treatment provided. 
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would, in fact, be 
administered. 38 C.F.R. § 3.358(c)(3).

The evidence shows that the appellant received intermittent 
treatment for various disorders at VA facilities from the 
early 1970s to 2001, to include treatment for the conditions 
in issue. 

A VA examination was conducted in January 2002.  At that time 
the examiner conducted a thorough review of the VA medical 
records.  The examiner indicated that the records show that 
the appellant was evaluated for episodes of mildly elevated 
systolic blood pressure.  It was noted that although the 
appellant did not exhibit persistently elevated blood 
pressure, he was maintained on medication.  He was evaluated 
with presumptive coronary artery disease following a positive 
stress test.  

The treatment course revealed that after further evaluation 
by cardiologists, it was determined that earlier test results 
were negative for objective findings.  The appellant 
continued to report symptoms of chest pain, although thallium 
stress test yielded negative results.  More recent 
evaluations showed the appellant to have risk factors for 
heart disease due to his diabetes, hypertensive blood 
pressure readings, and finding suggestive of mild scarring of 
the anterior wall of the heart.  It was opined that the 
appellant's reported symptomatology was suggestive of angina.  
The appellant was advised that a heart catheterization would 
permit medical personnel to definitively evaluate the nature 
of any cardiovascular pathology.  

The appellant was noted to have concerns regarding the 
potential for allergic reaction to injected dye.  Despite 
being advised of precautions that could prevent any such 
sequelae, the appellant has refused catheterization.  As a 
result, he is maintained on medication for presumptive 
coronary artery disease in case this process is extant, 
although he has been noncompliant.

In his assessment, the examiner noted that while the 
appellant has complained of longstanding hypertension, he has 
not developed any sequelae.  Likewise, it was noted that the 
appellant does not exhibit any evidence of peripheral 
vascular disease, cerebrovascular accident, carotid artery 
stenosis or symptomatology suggestive of disease process.  

The examiner indicated that in light of the appellant's 
refusal to submit for further definitive testing, the next 
best treatment modality for him is medical management, which 
is currently implemented.  Further, it was noted that had the 
appellant not been treated aggressively for the hypertension 
and hyperlipidemia, evidence of arteriosclerosis would have 
become manifest, particularly in light of the appellant's 
diabetes and risk factors of coronary artery disease 
associated with this disorder.  In this regard, it was noted 
that the appellant has exhibited no such symptomatology.  It 
was, therefore, the examiner's opinion that the appellant had 
received appropriate evaluation and treatment in light of the 
circumstances of his refusal to proceed with definitive 
diagnostic testing. 

With regard to the appellant's hyperlipidemia, the record 
reflects that the appellant was evaluated with elevated 
cholesterol and triglyceride levels, which were initially 
diagnosed as hyperlipoproteinemias.  At that time, the 
appellant was treated with therapeutic lifestyle 
modification, which included dietary restrictions and 
exercise.  This treatment course was followed until the early 
1990s, when he appellant was started on oral medication.  The 
appellant was aggressively treated with medication for his 
abnormal lipids.  

With use of statin drug therapy, the appellant's cholesterol 
level has been lowered.  The appellant also undergoes routine 
visits with a nutritionist.  In this context, the record 
shows the appellant is on an 1800 calorie, low fat and sodium 
diet.  Notably, the appellant has not demonstrated maximum 
compliance with his dietary plan.

In his assessment, the examiner indicated that at the time of 
the initial laboratory readings that showed elevated 
cholesterol levels, then diagnosed as hyperproteinemias (now 
known as hyperlipidemia), the appellant was appropriately 
treated with lifestyle modifications.  It was noted that such 
a treatment course was, at that time, the appropriate 
therapeutic course since oral medications for treatment of 
cholesterol were not available.  

The examiner indicated that once the appellant was placed on 
oral medication, he was followed clinically, and thereafter 
was treated aggressively with medication resulting in lowered 
lipid levels.  While the appellant's lipid levels were noted 
to have improved, the appellant was noted to be noncompliant 
with dietary restrictions as noted during routine visits with 
the VA nutritionist.  The examiner, in his assessment, did 
not find evidence of additional disability due to VA's 
diagnosis and treatment of the appellant's hyperlipidemia.

Regarding the claim for tension myalgia of the pelvic floor, 
the record shows the appellant was treated for persistent 
complaints of pain in the pelvic region since 1982.  The 
record discloses the appellant was seen and evaluated by 
several subspecialties, to include orthopedics, urology, 
neurology, and physical therapy for these complaints.  He has 
been treated with various medications and other treatment 
modalities without improvement or identification of the 
etiology of the appellant's complaints.  It was noted that 
clinical work-ups have failed to reveal a medical reason for 
the reported symptomatology.  The appellant was thereafter 
referred to the psychiatric clinic for pain etiology 
counseling in light of the negative findings on evaluation.  

The examiner noted that the diagnostic impression of tension 
myalgia of the pelvic floor has been continued although no 
objective medical findings have identified the etiology of 
the appellant's pain.  It appears that the absence of 
objective findings which confirmed the subjective complaints 
was a material factor in the examiner's impression that no 
additional disability resulted from VA's treatment and 
diagnostic measures undertaken with regard to the appellant's 
tension myalgia of the pelvic floor.   

With respect to this aspect of the appellant's claim, the 
evidence shows that assessments of depression have been made 
by various physicians.  However, the appellant has denied 
this assessment and has refused treatment or medication.  In 
this regard, the appellant submitted a notice of disagreement 
with this clinical impression.  He has been placed on close 
follow-up.  It was the examiner's conclusion that the 
evidence did not demonstrate additional disability resulting 
from VA's failure to properly diagnose and treat this 
condition.

With respect to the claimed acid reflux disease, the examiner 
noted the appellant underwent upper gastrointestinal (GI) 
study in 1983, which was normal.  It was noted that the 
appellant had continued complaints of GI symptomatology.  
These symptoms were not noted to be significant until 1994, 
when the appellant was diagnosed with duodenitis, GI reflux, 
and a small hiatal hernia on GI study.  At that time, the 
appellant was treated with H2 blocker therapies.  The 
appellant later developed a problem with Maalox, which was 
discontinued.  It was noted that the appellant was continued 
on H2 blockade therapy, but was later changed to proton pump 
inhibitors for his gastroesophageal reflux symptoms.  

It was the examiner's assessment based upon a historical 
review of the record that such treatment was timely and 
appropriate.  It was his conclusion that additional 
disability was not shown to be the result of VA's diagnosis 
and treatment of this disorder.

Analysis

To summarize, the Board has given consideration to the 
appellant's evidentiary assertions.  Where the issue is 
factual in nature, that is, whether an incident occurred 
during service or whether a clinical symptom is present, the 
appellant and other lay parties are competent to make 
assertions in that regard.  Cartright v. Derwinski, 2 Vet. 
App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, the 
appellant is not qualified to make assertions in this area as 
he lacks the necessary medical expertise or experience.  King 
v. Brown, 5 Vet. App. 19, 21 (1991); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Concerning the hypertension, the VA examiner in January 2002 
rendered an opinion that appellant had received appropriate 
evaluation and treatment in light of the circumstances of his 
refusal to proceed with definitive diagnostic testing.  
Likewise the examiner stated no additional disability 
resulted from VA's treatment and diagnostic measures 
undertaken with regard to the appellant's tension myalgia of 
the pelvic, reflux floor acid reflux disease, depression and 
hyperlipidemia (a laboratory finding).  

The examiner's opinions are supported by the current medical 
evidence.  There is no medical evidence which contradicts 
these opinions.  .

Accordingly, it is the judgment of the Board that the 
preponderance of the evidence is against the veteran's 
claims. 


ORDER

Service connection for hypertension and hyperlipidemia, to 
include hypercholesterolemia, is denied.

Entitlement to benefits under 38 U.S.C. § 1151 for 
hypertension, hyperlipidemia to include hypercholesterolemia, 
tension myalgia of the pelvic floor, depression, and acid 
reflux disease is denied. 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

